PER CURIAM.
D.F. appeals his adjudication of delinquency for theft of an automobile, in which he was a passenger. See § 812.014, Fla. Stat. (1987). Under the rule announced in G.C. v. State, 560 So.2d 1186 (Fla. 3d DCA 1990), the adjudication for theft cannot stand. As in G. C., we affirm the adjudication of delinquency on the basis that the State proved D.F. committed the lesser included offense of trespass to a conveyance as defined in section 810.08, Florida Statutes (1987).
Affirmed as modified.